Citation Nr: 0306125	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  95-33 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased rating for a service connected 
low back disability, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Diego, California (the RO).  

Procedural history

The veteran had active service from July 1986 to January 
1994. 

In February 1994, the RO received the veteran's claim of 
entitlement to service connection for a low back disability 
(claimed as low back pain).  In an October 1994 rating 
decision, the RO granted the claim and assigned a 10 percent 
disability rating.  The veteran disagreed with the rating 
assigned and initiated this appeal.  The  appeal was 
perfected by the timely submission of the veteran's 
substantive appeal (VA Form 9) in September 1995.  The 
veteran testified at a personal hearing in September 1995.

In a September 1995 rating decision, the veteran's disability 
rating was increased to 20 percent.  The veteran continued to 
express her disagreement with that rating.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is 
not granted the maximum benefit allowable under the VA 
Schedule for Rating Disabilities, the pending appeal as to 
that issue is not abrogated].  

In January 1999, the Board remanded this issue for further 
evidentiary development.  After the requested development was 
accomplished, the RO issued a supplemental statement of the 
case (SSOC) in November 2002 which confirmed and continued 
the 20 percent rating.  The case has been forwarded to the 
Board for further appellate proceedings.



Other issues

The October 1994 rating decision, in addition to granting 
service connection for a low back disability, addressed 
thirteen other issues.  Two more issues were adjudicated in a 
May 1995 rating decision.  With the exception of tinnitus and 
migraine headaches, no issues other than the issue of 
entitlement to an increased rating for the back disability 
were appealed.

In its January 1999 decision, the Board determined that 
increased ratings were not warranted for tinnitus and 
migraine headaches.  The Board also decided that an effective 
date earlier than July 1996 was not warranted for the grant 
of a compensable rating for tinnitus.  The Board's January 
1999 decision is final.  
See 38 C.F.R. § 20.1100 (2002).  Accordingly, those issues 
have been resolved and will be addressed no further herein.


FINDING OF FACT

The veteran's low back disability is manifested by complaints 
of low back pain and radiating pain in the legs.  Objective 
clinical findings include recent range of motion measured at 
70 degrees of forward flexion, 10 degrees of extension, and 
20 degrees of lateral flexion, bilaterally, with impairment 
due to pain and fatigability, but with no structural change, 
no muscle spasms or atrophy, no instability or 
incoordination, and normal neurological findings.


CONCLUSION OF LAW

The criteria for a disability rating higher than 20 percent 
for the veteran's low back disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for her service-connected low back disability, which 
is currently evaluated as 20 percent disabling.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The veteran was notified by the Board's January 1999 remand, 
by the October 1994, September 1995 and December 1996 rating 
decisions, by the June 1995 statement of the case (SOC), and 
by the January 1996, December 1997 and November 2002 SSOCs of 
the pertinent law and regulations and the need to submit 
additional evidence on her increased rating claim.  
Crucially, the November 2002 SSOC specifically referenced the 
VCAA and included a discussion of the RO's efforts to satisfy 
the provisions of the VCAA.

Additionally, in September 1996, the RO sent the veteran a 
letter notifying her of specific private medical records it 
had requested on her behalf.  The letter instructed the 
veteran that it was her responsibility to ensure that the 
records were submitted and informed her of procedures she 
should take to facilitate this process.

In short, numerous communications from VA to the veteran over 
the years have made it abundantly clear what evidence VA 
would obtain and what evidence was the responsibility of the 
veteran.  VA's statutory duty to notify has therefore been 
satisfied.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, in response to the Board's January 1999 
remand, the veteran underwent a VA examination, the results 
of which are reported below.  The veteran identified physical 
therapy records from S.R.H. during her September 1995 
hearing.  Also in September 1995, the RO requested those 
records and obtained them.  In October 1995, the RO requested 
records from Navcare Center, and in October 1995 those 
records were obtained.  In September 1996, the RO requested 
records from Tri-city Medical Center, and those records were 
obtained in September 1996. 

The RO requested and obtained the veteran's VA outpatient and 
inpatient treatment records, as well as her service medical 
records.  The veteran was afforded VA examinations in May 
1994, October 1996 and February 1999.  There is no indication 
that there exists any evidence which has a bearing on this 
case which has not been obtained.

The veteran and her representative have been accorded ample 
opportunity to present evidence and argument in support of 
her appeal.  The veteran was afforded a personal hearing 
before a RO Hearing Officer in September 1995, the transcript 
of which is of record.  Additionally, the veteran was 
informed of her right to a hearing and was presented several 
options for presenting personal testimony; she indicated in 
her September 1995 Form 9 that she did not want a BVA 
hearing.  The veteran's representative has submitted written 
argument in her behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2002).

Specific criteria will be set forth below in connection with 
the Board's analysis.
Fenderson considerations

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the United States Court of Appeals for Veterans Claims (the 
Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2002) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2002).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2002).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2002).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Analysis

The veteran is seeking an increased disability rating for her 
service-connected low back disability, which is currently 
evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002) [limitation of motion, lumbar 
spine].  She essentially contends that the low back 
disability is more severe than is contemplated by the 
currently assigned rating.

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski , 2 Vet. App. 625, 629 (1992).

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2002).

Diagnostic codes which may be potentially applicable are 5292 
[limitation of motion, lumbar spine]; 5293 [intervertebral 
disc syndrome]; and 5295 [lumbosacral strain].

The veteran's complaints consist of pain in the low back with 
radiation to the legs.  Pertinent diagnoses include low back 
pain, in an August 1995 physical therapy report; low back 
pain with radiation into the legs, in a March 1995 outpatient 
treatment report; chronic back pain with radiculopathy in the 
October 1996 VA examination report; and a suggestion of a 
nonspecific musculoligmentous strain with no significant 
objective abnormality noted, in the February 1999 VA 
examination report.

The Board has reviewed the evidence of record and the rating 
schedule, and finds that Diagnostic Code 5292 [limitation of 
motion, lumbar spine] is the most appropriate diagnostic code 
under which to evaluate the veteran's low back disability.  
The evidence does not contain one prevailing diagnosis; but 
to the extent that one set of symptoms emerges from a review 
of the medial evidence, it is low back pain, which limits 
motion and function of the lower back.  

The Board notes that the veteran has complained of radiation 
of pain into the legs.  As is recognized by the criteria in 
Diagnostic Code 5293, intervertebral disc syndrome includes a 
neurological component.  The October 1996 VA examiner 
diagnosed the veteran with low back pain with radiation into 
the legs.  However, x -rays showed no degenerative disc 
disease, and the examiner found no sensory deficit in the 
lower extremities on objective demonstration.  The February 
1999 VA examiner also found no evidence of degenerative disc 
disease, and the May 1994 VA examiner noted a completely 
normal neurological examination.  The examiner  found 
sensation to be completely normal in the lower extremities.  
A November 2002 outpatient treatment report noted no 
numbness, no tingling, no radiation or bowel or bladder 
problems.  Such evidence does not establish or support a 
finding that a rating based on neurological or radicular 
symptoms is the most appropriate.  

The Board also notes the October 1996 diagnosis of chronic 
back strain and the February 1999 indication of a 
musculoligmentous strain.  This evidence indicates that a 
rating under Diagnostic Code 5295 would indeed be 
appropriate, even though the October 1996 examiner also noted 
no evidence of muscle spasms or listing.  However, the Board 
finds that the criteria listed under that diagnostic code are 
specific to a muscle strain, and the veteran does not meet 
many of the criteria for the next higher rating.  

In short, given the mixture of symptomatology reported by the 
veteran, and the predominant symptom of pain associated with 
limited low back motion, the Board concludes that Diagnostic 
Code 5292 is the most appropriate to the veteran's 
disability.

Karnas considerations

During the pendency of the veteran's claim, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with disorders of the spine.  The amendment affects 
only Diagnostic Code 5293 [intervertebral disc syndrome], and 
is effective September 23, 2002.  

The Court has held that where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  However, revised statutory or regulatory provisions 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 5110(g) (West 2002); 
38 C.F.R. § 3.114 (2002); VAOPGCPREC. 3-2000 (April 10, 
2000); see also Rhodan v. West, 12 Vet. App. 55, 57 (1998), 
vacated on other grounds by 251 F.3d 166 (Fed. Cir. 1999).

As was discussed in detail above, the Board has determined 
that Diagnostic Code 5293 is not the most appropriate code 
under which to evaluate the veteran's service connected low 
back disability.  The Board has therefore concluded that 
furnishing the veteran with a copy of the revised Diagnostic 
Code 5293 and allowing her to respond would accomplish 
nothing except to further delay resolution of this case, 
which was originally filed almost ten years ago.  As the 
Court stated in Erspamer v. Derwinski, 1 Vet. App. 3, 11 
(1990): "Ten years is an undeniably, and unacceptably, long 
time to have passed since [the appellant] first filed the 
claim for benefits with the VA.  The delays have benefited 
neither the parties nor the public and they cannot be 
permitted to continue.  The petitioner has a right to a 
decision on her claim."  Although the resolution in the 
instant case has been delayed by numerous factors, many of 
which were not within the Board's control, the Board agrees 
with the stated goals of the Court and does not believe that 
delay for no good purpose would be in the best interest of 
the veteran.

Mittleider considerations

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to a low back 
disability, the veteran has thoracic spine complaints which 
are not service connected.  Service connection for a thoracic 
spine disorder was denied in October 1994.

The Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  Here, however, the Board finds that 
the objective evidence has been adequately distinguished, and 
that specific findings related to the veteran's thoracic and 
lumbar spine have been identified as such.  Further, the 
Board notes that the recent medical evidence has related 
primarily to the lumbar spine.  Thus, the Board's inquiry 
will focus on evidence pertaining to the veteran's reported 
low back pain.  



Schedular rating

Under Diagnostic Code 5292 [limitation of lumbar spine 
motion], the following levels of disability are included.

40 % Severe;

20 % Moderate;

10% Slight.

38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the VA Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  See 38 C.F.R. § 4.6 (2002).  

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, 
finds that the veteran's level of symptomatology due to her 
service-connected low back disability is not consistent with, 
or approximates, severe impairment, as contemplated for a 40 
percent rating.  

The most recent examination is notable for the minimal 
symptomatology attributed to the veteran's low back 
disability by the examiner.  The February 1999 examiner 
stated that the objective examination was unremarkable, and 
he noted no significant objective evidence of abnormality.  
The veteran was noted to stand erect with no evidence of 
muscle spasm, guarding, listing, swelling, discoloration or 
tenderness of the low back.  However, range of motion of the 
lumbar spine was decreased.  The examiner measured 70 degrees 
of forward flexion, 10 degrees of extension, and 20 degrees 
of lateral flexion, bilaterally.  The examiner noted 
functional impairment regarding activities such as repeated 
bending and working in a bent over stooped position.  The 
examiner additionally stated that sitting for extended 
periods of time would also produce some stiffening and 
soreness in the low back.    

These observations are similar to earlier findings which 
demonstrated limited low back motion.  In October 1996, the 
examiner measured forward flexion to 70 degrees, extension to 
20 degrees, lateral flexion to 20 degrees and lateral 
rotation to 45 degrees.  A September 1995 physical therapy 
progress report showed range of motion rated at 1/2 normal 
range on flexion, and from 1/4 to 1/2 normal range on extension.  
Pain was rated at 5 out of 10.  In December 1995, flexion was 
measured to 3/4 normal range with no pain.  Lateral flexion was 
measured to 1/2 normal range with pain to the right, but with 
only pulling to the left. 

These findings, taken together, objectively demonstrate 
limited motion of the lumbar spine due to pain.  Such 
limitation of range of motion ranged from 1/4 to 3/4 of normal.  
Such limitation of motion, which appears to approximate 1/2 of 
normal overall, appears to be no more than moderate in 
degree.  See Webster's New World Dictionary, Third College 
Edition (1988), 871 ["moderate" is defined as "of average or 
medium quality, amount, scope, range"].  In addition, and 
significantly, more recent VA outpatient treatment records 
have showed minimal back symptoms, controlled with Motrin, in 
June 2000, August 2000, December 2000 and September 2001.  

It appears that the primary evidence in support of a higher 
level of impairment comes from the veteran's contentions.  
During the September 1995 hearing, she testified that she was 
constantly in pain which she rated at 10 out 10 without 
medication and 8 out of 10 with medication, and which she 
claimed was totally debilitating.   However, the veteran's 
contentions are at odds with the objective medical evidence 
of record.  The x-ray studies and the examination reports 
referred to above have been essentially negative with respect 
to demonstrated physical pathology, with the exception of 
some limitation of motion, described above.  

The Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the evidentiary record in its whole.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Madden at 1481 (Fed. Cir. 
1997).  In determining whether evidence submitted by a 
veteran is credible, the Board may consider internal 
consistency, facial plausibility and consistency with other 
evidence submitted on behalf of the claimant.  See Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).

In reconciling this seeming divergence in the subjective and 
objective evidence, the Board observes that there is some 
indication of exaggeration on the veteran's part in 
describing her service-connected low back pathology.  This 
issue was specifically addressed by the October 1996 
examiner, who stated that the veteran's statements were 
inconsistent with the medical history contained in her 
records.  Further, the May 1994 VA examiner found that the 
veteran's reported symptoms outweighed the objective physical 
findings.  It is also notable that the October 1996 VA 
examiner stated that he was not sure of the effort the 
veteran put into the range of motion exercises.  He further 
found that she was not particularly cooperative and was an 
extremely poor historian.

Although the Board must take into consideration the veteran's 
testimony, it may consider whether self-interest may be a 
factor in making such statements.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Pond v. West, 12 Vet. 
App. 341, 345 (1999).

The veteran is competent to describe her own symptoms.  See 
Cartright  at 25 [holding that while interest in the outcome 
of a proceeding "may affect the credibility of testimony it 
does not affect competency to testify"].  However, her 
statements concerning the severity of her low back symptoms 
in the context of her claim for monetary benefits appear to 
be self serving and lack credibility in light of the 
divergent clinical picture which has been presented by 
examining physicians and objective diagnostic testing.  For 
these reasons, the Board places less weight of probative 
value on the veteran's statements concerning her back 
symptoms than it does on the objective medical reports.    

In regard to the veteran's assertion that her low back 
symptomatology has prevented her from seeking work, this also 
appears to be in conflict with the objective evidence, and 
even with her own statements.  In her September 1995 hearing, 
the veteran stated that her employment difficulties were the 
result of her psychological disorder and medications.  The 
Board notes that the veteran is 100 percent service connected 
for a psychiatric disorder.  The October 1996 examiner 
attributed her inability to work to headaches and depression.  
He stated that she admits that she is physically able to 
work, but primarily her mental situation and medications 
prevent her.

In short, upon a thorough review of the evidence of record, 
the rating criteria and the contentions of the veteran, the 
Board has concluded that the symptomatology attributable to 
the veteran's low back disability does not approximate severe 
impairment, as contemplated for a 40 percent disability 
rating.  The veteran's symptomatology, as described above, 
most closely approximates moderate impairment, as 
contemplated for a 20 percent rating.  

De Luca considerations 

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2002).  See DeLuca, supra.  However, the 
evidence does not indicate, and the veteran has not pointed 
to, any manifestations of her disability which would allow 
for the assignment of additional disability under 38 C.F.R. 
§§ 4.40 and 4.45 (2002).  

The Board notes that pain on motion is clearly indicated in 
the evidence of record.  The February 1999 examiner stated 
that the veteran had functional impairment regarding 
activities such as repeated bending, or working in a bent 
over or forward flexed position.  However, limitation of 
motion due to pain has been considered in the rating 
assigned, based on the range of motion findings already 
noted.  

In this case, the objective evidence does not indicate any 
mechanical impairment of the veteran's lumbar spine.  Rather, 
pain alone appears to be the principal cause of the reduced 
range of motion findings shown above.  The February 1999 VA 
examiner stated that the veteran's impairment would seem to 
be on the basis of pain and fatigability, with no indication 
of any obvious structural change, instability or 
incoordination.  X-rays revealed no significant 
abnormalities.  In short, awarding additional disability 
under 38 C.F.R. §§ 4.40 and 4.45 would duplicate the 
disability rating assigned for limitation of motion under 
Diagnostic Code 5292.  Cf. 38 C.F.R. § 4.14 (2002) [ the 
evaluation of the same disability under various diagnoses is 
to be avoided].  

In sum, the veteran's disability amounts to limitation of low 
back motion due to pain, and she has been rated accordingly 
under the schedular criteria.  As discussed above, the Board 
does not find such evidence as would indicate  more than 
moderate impairment.  The veteran has rated her level of pain 
as more intense and more limiting than is shown by the 
objective medical findings.  However, as stated above, the 
Board finds the objective medical evidence on this subject 
more persuasive than the veteran's contentions.

Therefore, it appears that there is nothing to indicate that 
the veteran suffers from additional limitation due to pain, 
beyond what has already been considered in the rating 
assigned.  Accordingly, the Board finds that the record on 
appeal does not warrant a higher disability evaluation on the 
basis of additional functional loss under 38 C.F.R. §§ 4.40 
and 4.45 (2002).

Fenderson considerations 

In Fenderson, the Court held that evidence to be considered 
in the appeal of an initial assignment of a rating for a 
disability was not limited to that reflecting the then-
current severity of the disorder.  The Court also discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.

The currently assigned 20 percent rating for the veteran's 
low back disability has been in effect since February 1, 
1994, the day after she left military service.  
Cf.  38 C.F.R. § 3.400 (2002).  The medical evidence of 
record appears to support the proposition that the veteran's 
service-connected low back disability has not changed 
appreciably since she left service.  The Board notes 
primarily range of motion findings conducted in February 
1999, which appear to be consistent with those recorded in 
October 1996 and May 1994.  Based on the record, the Board 
finds that a 20 percent disability rating was properly 
assigned for the entire period.   

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for her service-connected low back disability.  The 
benefit sought on appeal is accordingly denied.


ORDER

Entitlement to an increased disability rating for the 
veteran's service-connected low back disability is denied.



____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals




IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

